Name: 2006/825/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Agency for Reconstruction for the financialÃ year 2004
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/75 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Agency for Reconstruction for the financial year 2004 (2006/825/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for Reconstruction for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Agency for Reconstruction for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2667/2000 of 5 December 2000 on the European Agency for Reconstruction (4), and in particular Article 8 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0095/2006), 1. Notes the following figures for the accounts of the European Agency for Reconstruction for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (6) (1000 EUR) 2004 2003 Revenue EC subsidy 231 909 274 221 Recovery of expenses (reuse Title III) 1 229 1 318 Revenues from administrative operations (reuse Titles I and II) 181 199 Other operating revenue 6 113 28 413 Total operating revenue 239 432 304 151 Expenditure Administrative expenses  Staff expenses 17 575 17 333  Other administrative expenses 6 290 6 475 Operational expenses  Centralised direct management 268 965 297 168 Total administrative and operational expenditure 292 830 320 976 Surplus/(Deficit) from operating activities - 53 398 - 16 825 Extraordinary gains 738 0 Extraordinary losses - 1 269 - 4 118 Economic result of the year - 53 929 - 20 943 NB: Any discrepancies in totals are due to the effects of rounding. Source: The Agency's data  This table summarises the data provided by the Agency in its annual accounts. 2. Approves the closure of the accounts of the European Agency for Reconstruction for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Agency for Reconstruction, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 332, 28.12.2005, p. 19. (2) OJ C 332, 28.12.2005, p. 15. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 306, 7.12.2000, p. 7. Regulation as last amended by Regulation (EC) No 2068/2004 (OJ L 358, 3.12.2004, p. 2). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) The figures for 2003 have been adjusted from those previously presented to reflect a change in accounting practices. NB: Any discrepancies in totals are due to the effects of rounding. Source: The Agency's data  This table summarises the data provided by the Agency in its annual accounts.